Title: To Benjamin Franklin from Madame Brillon: Two Letters, [before June 1779]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


I.
ce mercredi a 3 h. [before June, 1779]
Mon chér papa, monsieur le Comte de Stroganoff vient de nous proposér d’allér voir le sérvice de l’impératrice de Russie a la manufacture de séve; s’il vous convient d’y venir avéc nous, nous vous donnerons le thé au retour: un mot de réponse a votre fille; nous partirons a 5 heures précises:
 
II.
ce mercredi 5 heures [before June, 1779]
La fille du papa ne pouvant se résoudre a passér une journée d’un mércredi sans le voir; lui demande le thé au retour de séve pour elle et pour ses amis.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
